Citation Nr: 1113673	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, including as due to exposure to Agent Orange.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from June 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The July 2008 rating decision denied service connection for tinnitus, bilateral hearing loss, posttraumatic stress disorder (PTSD), and esophageal cancer, including as due to exposure to Agent Orange.  The Veteran perfected an appeal as to the RO's determination.

In August 2010, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further development.

Then, in a January 2011 rating decision, the RO granted service connection for PTSD, tinnitus, and bilateral hearing loss (that was assigned an initial compensable evaluation).  The RO's action represents a full grant of the benefits sought as to the Veteran's claims for service connection.  

In January 2011, the Board received copies of Internet articles regarding general information about esophageal cancer that the Veteran submitted to his Member of Congress and requested be added to his record.  The Veteran did not submit a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  However, the new information does not suggest that his claimed disorder is related to herbicides or to his period of active duty.  Rather, it addresses signs and symtoms of esophageal cancer, increased and decreased risk factors, and its diagnosis, prognosis, and epidemiology.  The Board does not find this evidence pertinent to the claim and a waiver is not necessary.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  

The matter of entitlement to an initial compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and REMANDED to the RO via AMC.

FINDING OF FACT

The evidence of record preponderates against a finding that esophageal cancer had its onset in service, within the first post service year, or is otherwise related to his military service, including exposure to Agent Orange. 


CONCLUSION OF LAW

Esophageal cancer was not incurred in or aggravated by active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In December 2007, February 2008, and August 2010 letters, the AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the December 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

Further, the Veteran was afforded a VA examination in connection with his claim on appeal, the report of which is of record.

As noted above, in August 2010, the Board remanded the Veteran's case to the RO for further development that included scheduling him for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination of in October 2010. 

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Veteran asserts that he has esophageal cancer due to military service.  In written statements in support of his claim, he contends that he was exposed to Agent Orange that caused or contributed to his post-service diagnosis of esophageal cancer.  Thus, he contends that service connection is warranted for esophageal cancer.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and a malignant tumor become manifest to a compensable degree within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as difficulty swallowing or gastrointestinal reflux, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In this case, the Veteran contends, in pertinent part, that he was exposed to Agent Orange in service that caused or contributed to his post service diagnosis of, and surgical treatment for, esophageal cancer.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e), in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202-16 (Aug. 31, 2010).

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for enumerated other disorders, including esophageal cancer, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  The National Academy of Sciences in an Update 2008, categorized certain health outcomes as having inadequate or insufficient evidence to determine whether an association with herbicide exposure exists.  This category is defined to mean that the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure.  The health outcomes that met this category included esophageal cancer.  See, e.g., Veterans and Agent Orange Update: Update 2008 (Update 2008), 75 Fed. Reg. 81,332-335 (Dec. 27, 2010).  See also Veterans and Agent Orange: Update 2006 (2007); Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003); 72 Fed. Reg. 32,395- 407 (June 1, 2007); and Notices at 61 Fed. Reg. 57,586-589 (1996); 64 Fed. Reg. 59,232-243 (1999); and 67 Fed. Reg. 42,600-608 (June 24, 2002).  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The first determination to be clarified is whether the Veteran was exposed to Agent Orange.  The above-described presumptions apply only to Veterans who actually served on the land mass of the Republic of Vietnam. 

The Veteran contends his esophageal cancer may have been caused by his exposure to Agent Orange, specifically when he was in Da Nang in the Republic of Vietnam. While service personnel records do not confirm that the Veteran served in the Republic of Vietnam, his claim that he served there is not rebutted.  Service records show that the Veteran was awarded the Vietnam Service Medal (VSM), the Air Medal, the National Defense Service Medal and the Republic of Vietnam Campaign Medal.  The VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and the contiguous waters or airspace thereover, as well as for those who served in Thailand, Laos or Cambodia while serving in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6.5 (U.S. Department of Defense Manual 1348.33-M, September 1996).  Therefore, his receipt of the VSM and the other medals, while certainly commendable in their own right, are not indicative of his actual service on the landmass of Vietnam or inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

However, the Veteran's Air Medal citation notes that he was involved in combat operations in Southeast Asia from September 1967 to February 1968 and successfully completed twenty strikes/flights against the enemy.  In this context, a strike or flight includes those sorties which deliver ordnance against the enemy, land or evacuate personnel in assault or engage in search and rescue operations which encounter enemy opposition.

Resolving all doubt in the Veteran's favor, the Board finds that he was involved in combat against the enemy and that landing at Da Nang Air Force Base during the course of these flights was consistent with circumstances, conditions, or hardships of his service, notwithstanding the fact that there is no official record of such.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2010).  Therefore, the Veteran is presumed to have been exposed to herbicides during active duty.

The next question is whether the Veteran has a disease or disorder that is positively associated with exposure to Agent Orange or is otherwise related thereto.  Here, the objective medical evidence fails to demonstrate that he has a disease associated with exposure to Agent Orange or is otherwise related thereto and he has not established a nexus between his claimed esophageal cancer disorder and military service.  Accordingly, the Board will deny his claim for service connection for esophageal cancer.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, esophageal cancer.

Post service, private medical records, dated from June to September 2007, indicate that the Veteran initially experienced difficulty with dysphagia in the lower esophagus in approximately April or May 2007.  He reported a history of reflux symtoms that ended several years earlier, was 5 feet 10 inches tall, and weighed 256 pounds.  Results of clinical tests performed in June 2007 revealed that he had a moderate to poorly differentiated adenocarcinoma in his esophagus.  His esophageal cancer was treated with chemoradiation therapy and then surgery in September 2007.

In a June 2008 signed statement, D.S., M.D., the Veteran's treating oncologist, noted the Veteran's history of esophageal cancer.  Dr. D.S. said that the Veteran had a past exposure to Agent Orange, "and it may be that this malignancy" was related to his past exposure".

In a June 2009 signed statement, Dr. D.S. noted that the Veteran reported a past history of Agent Orange exposure and said "this may have played a role in his esophageal malignancy".

According to a June 2010 signed statement from Dr. D.S., the Veteran's esophageal cancer "could have been caused by radiation exposure".  The physician noted the Veteran's "frequent contact with nuclear weaponry while in the service of his country".

In a September 2010 signed statement, Dr. D.S. said that, during the Veteran's time in service, "he had multiple exposures which may have contributed to the development of his" esophageal cancer.

In October 2010, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The examiner said that the Veteran's disease was first noted in April 2007, when he experienced dysphagia and his food would not pass by his esophagus.  He regurgitated undigested food.  Test results were positive for a moderate to poorly differentiated invasive adenocarcinoma arising in the background of Barrett's esophagus.  He underwent neoadjuvant chemoradiotherapy and then surgery.  The Veteran said his entire esophagus was removed and there was no evidence of metastasis.  

In the VA examiner's opinion, the Veteran's esophageal cancer was less likely than not caused by or a result of exposure to herbicides, including Agent Orange while serving in the Republic of Vietnam, or otherwise to his active military service.  The examiner noted that the Secretary of VA has not determined that a presumption of service connection was warranted for disabilities other than as included on the current list of presumptive diseases (set forth above) for those exposed to Agent Orange.  The VA examiner stated that esophageal cancer was not included on that list.  

Further, the VA examiner said that no toxicological studies have provided convincing evidence of biologic plausibility of an association between the compounds of interest and tumors of the esophagus.  It was specifically indicated that the National Academy of Sciences (NAS), after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between herbicide agents and the subsequent development of esophageal cancer and the VA examiner cited to: Notice 75 Fed. Reg. 32540-53 (2010).  

Additionally, the VA examiner pointed to other references from the current medical literature that specifically did not list herbicides such as Agent Orange as being potential causative factors in the development of esophageal cancer.  It was noted that an article from "Seminars in Oncology" identified gastroesophageal reflux and obesity (both noted in the Veteran's records) as being the main risk factors in the development of adenocarcinoma of the esophagus.  Semin Oncol. 2004 Aug; 31(4): 450-64.  Thus, according to the VA examiner, these (factors) were felt to be more likely than not responsible for the development of esophageal cancer in this Veteran, and his active duty service, including exposure to Agent Orange, thus being less likely than not responsible for the development of his esophageal cancer.

In a November 2010 signed statement, Dr. D.S. said that the Veteran's "exposures to various carcinogens...including Agent Orange could potentially have played a role in the development of his malignancy".

Here, the Veteran has contended that service connection should be granted for esophageal cancer due to his exposure to Agent Orange.  However, the record reflects that he was clinically evaluated as having normal gastrointestinal and respiratory systems on separation from service and the first post service medical evidence of record of esophageal cancer is from 2007, nearly 40 years after the Veteran's separation from service.  Maxson v. West, 12 Vet. App. 453 (1999) (Service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.)

More importantly, in October 2010, a VA examiner opined that the Veteran's esophageal cancer was "less likely than not caused by or a result of exposure to herbicides ".  

In support of his claim, the Veteran would point to the written statements provided by Dr. D.S., his oncologist, who said that the esophageal cancer "may be" related to his past exposure to herbicides (in June 2008) and "could potentially have played a role in the development of his malignancy" (in November 2010).

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VA examiner who also reviewed the Veteran's medical records and provided a clear rationale for his conclusions.  This examiner explained the Veteran's initial symptoms, presented a complete medical opinion, and concluded that it was less likely than not that Agent Orange exposure was etiologically related to the development of the Veteran's esophageal cancer.

The October 2010 VA examiner noted the absence of toxicologic studies to provide convincing evidence of biologic plausibility of an association between the compounds of interest and tumors of the esophagus.  He further noted that recently the NAS also did not feel that the evidence warranted a change in its finding that there was inadequate or insufficient evidence of an association between herbicide agents and the subsequent development of esophageal cancer.  The VA examiner explained that other medical literature cited gastroesophageal reflux and obesity as the main risk factors in the development of adenocarcinoma, both of which appeared in the Veteran's records.  The VA examiner opined that these risk factors were felt to be more likely than not responsible for the development of the Veteran's esophageal cancer, and his active duty, including exposure to Agent Orange, was less likely than not responsible for the Veteran's cancer development.

The Board is persuaded that the October 2010 VA medical opinion is most convincing in that the examiner expressly stated that he reviewed the medical evidence in the file and pertinent medical literature.  See e.g., Wray v. Brown, 7 Vet. App. 488 1995).  When a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Id.  The Board does, in fact, adopt the October 2010 VA medical opinion on which it bases its determination that the Veteran's active military service, including his exposure to Agent Orange, was not implicated in the cause of his esophageal cancer development.

As to the opinion of Dr. D.S. in the June 2008 and November 2010 statements, the Board finds that this physician did not clearly attribute the Veteran's esophageal cancer to his exposure to Agent Orange.  Rather, he simply said that it "may" or "could" be related to the development of the Veteran's malignancy.

Nevertheless, service connection may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining physician's opinion to the effect that he cannot give a "yes" or "no" answer to the question of whether there is a causal relationship between one disorder and another is "non-evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by in- service events is insufficient to establish service connection).

Nor did Dr. D.S. provide clinical evidence to support his beliefs, and his opinion, although doubtless sincerely rendered, is for that reason not accorded great weight by the Board.  See Bloom v. West, Black v. Brown, supra.

On the other hand, the October 2010 VA examiner stated that he had reviewed the medical evidence of record.  His report reflected review of the relevant medical and other evidence in the Veteran's claims file, including pertinent medical literature, and provided a rationale for his opinion.  This medical specialist explained how the evidence in the Veteran's claim file pertained to the cause of the Veteran's esophageal cancer in light of his medical expertise.

Thus, the opinion of Dr. D.S. is accorded less weight than that of the October 2010 VA examiner.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for esophageal cancer.

The Board does not disregard the opinion rendered by Dr. D.S., an oncologist.  With due consideration to Dr. D.S., the Board is constrained to accord more weight to the conclusions proffered in October 2010 by the VA examiner who reviewed the Veteran's complete medical record, noted that he had the main risk factors for esophageal cancer as described in cited medical literature, noted the absence of toxicological studies providing convincing evidence of a biological plausibility of an association between the compounds of interest and tumors of the esophagus, and opined that the Veteran's gastroesophageal reflux and obesity were more likely than not responsible for the development of his esophageal cancer and that his active duty, including exposure to Agent Orange, was less likely than not responsible for the development of his cancer.  Thus, Dr. D.S.'s June 2008 and November 2010 opinions are accorded less weight than that of the October 2010 VA examiner.

The Veteran, as lay person without medical training, does not meet the burden of presenting competent evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements.  While the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., painful swallowing or difficulty eating, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of his claimed esophageal cancer.

The evidence reveals no competent medical evidence showing a nexus between any in-service injury or disease and the disorders which caused and contributed to the Veteran's currently claimed esophageal cancer.  The preponderance of the evidence is therefore against the Veteran's claim of entitlement to service connection for esophageal cancer, including as due to exposure to Agent Orange.

The claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for esophageal cancer, including as due to exposure to Agent Orange, is denied

REMAND

The January 2011 rating decision, noted above, granted service connection for bilateral hearing loss that was assigned an initial non-compensable disability evaluation.  In a written statement dated in February 2011, the Veteran, by way of his representative, expressed his disagreement with the RO's January 2011 assignment of the noncompensable disability rating for his bilateral hearing loss.  The RO has not issued a statement of the case (SOC) to the Veteran with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this matter issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the case regarding the issue of entitlement to an initial compensable rating for bilateral hearing loss.  If, and only if, the appellant timely perfects an appeal, should this claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


